 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4
                               EASTERN DISTRICT OF CALIFORNIA
 5

 6
     LEONARD RANSOM, JR.,                       Case No. 1:11-cv-01709-LJO-EPG (PC)
 7
                  Plaintiff,                    ORDER VACATING ORDER & WRIT OF
 8                                              HABEAS CORPUS AD TESTIFICANDUM
           v.                                   TO TRANSPORT ANDRE M. JOHNSON,
 9                                              CDC #C-71184, WITNESS
     DANNY HERRERA and RICKY
10   BRANNUM,                                   (ECF NO. 300)
11               Defendants.
12

13          On August 23, 2019, the Court issued an Order & Writ of Habeas Corpus Ad
14   Testificandum to transport Andre Johnson, CDC #C-71184, Plaintiff’s witness, to court, so that
15   he could testify at the trial on September 24, 2019. (ECF No. 300). On September 17, 2019,
16   Plaintiff filed a notice withdrawing Andre Johnson from his witness list. (ECF No. 317).
17          Accordingly, IT IS ORDERED that the Order & Writ of Habeas Corpus Ad
18   Testificandum to Transport Andre M. Johnson, CDC #C-71184, Witness, is VACATED.
19

20
     IT IS SO ORDERED.

21
        Dated:    September 18, 2019                         /s/
22                                                     UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28


                                                   1
